Name: Commission Regulation (EC) No 23/98 of 7 January 1998 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: Europe;  plant product;  marketing;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 4/48 8. 1. 98 COMMISSION REGULATION (EC) No 23/98 of 7 January 1998 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 2731/75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EC) No 2594/97 (4), and in particular Article 6 (a) thereof, Whereas, in view of their climatic conditions, the growing period for barley varieties predominantly produced in Finland and Sweden is much shorter; whereas the kernel size of six-row barley varieties is under 2,2 mm in those two countries; whereas the barley therefore does not meet the intervention requirements regarding kernel size; whereas the immediate application of the Community rules is accordingly likely to exclude considerable quant- ities of Finnish and Swedish barley from buying in, thereby provoking severe difficulties for producers in the two countries; whereas Finland and Sweden should ac- cordingly be authorised temporarily to buy in barley of a kernel size of under 2,2 mm; whereas the acceptance of a lower kernel size should not lead to barley of inferior quality being bought in; whereas the barley in question should acordingly have a specific weight of at least 64 kg/hl; Whereas Commission Regulation (EEC) No 689/92 (5), as last amended by Regulation (EC) No 2507/97 (6), lays down the conditions for the taking over of cereals for intervention and must accordingly be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby inserted after the first subparagraph of Article 2 (3) of Regulation (EEC) No 689/92: However, notwithstanding point 2 (a) of the Annex to Regulation (EEC) No 2731/75, in the case of barley harvested in Finland or Sweden with a specific weight of at least 64 kg/hl and offered for intervention in those countries until the end of the 1998/99 mar- keting year, shrivelled grains  shall mean grains which, after elimination of all the other matter referred to in the Annex to that Regulation, pass through sieves with apertures measuring 2 milli- metres. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 281, 1. 11. 1975, p. 22. (4) OJ L 351, 23. 12. 1997, p. 10. (5) OJ L 74, 20. 3. 1992, p. 18. (6) OJ L 345, 16. 12. 1997, p. 29.